Case: 5:18-cr-00084-KKC Doc #: 52-2 Filed: 05/16/19 Page: 1 of 4 - Page ID#: 524




                                                   M
                          2Ol9 Sprrrrsrrrship


Business: CJ Michel IndusúrÍal Services
Arnounú:       t ooo.oo

         -$ úo: Bluegrass Pony & N[ule Pulling AssocíaúÍon
Cl.eek payable

N[aiI úo: Nflark Ballarrl
          P.O. Box 4O
          Bryanúsville, I(Y 4O4lO




Thank you for yrrur sponsorship!
The CornrnÍúúee of Bluegrass Pony & N[uIc Pulfing AssociaúÍon




                                                               EXHIBIT B
 Case: 5:18-cr-00084-KKC Doc #: 52-2 Filed: 05/16/19 Page: 2 of 4 - Page ID#: 525

                                SsÍnt €[nùreb                                  @stbotic                     tÍlwrll
       I'lt.tr''        jt)l   '. ì-1   i'l¡ti tlt ll-ì5 l);¡¡¡1¡¡¡t lì,:rtl ll.r.r,rtlslrrrrq K)
                   1s
                                                                                                    +()   ì;() ,F   r ,,. sirrr¡1,   (rìi()l -ì:ì 9i;,(ì
  january 28, zorg




  Mr. & Mrs. Clarence Michel
  rzo Sunset Lodge Road
  l"ancaster, KY 4o444-6ooz



  Dear CJ &Jaime,


 It is time to send out financial statements so that you will have
                                                                   a record of your contributions for
 your-income tax rePort. Your generosity over the
                                                     þart yu", h", made it possible to fìnance a
 number of improvements. wete it not iotyou. .o"ti"íÀ"t
                                                                help this would be impossible. so on
 behalf of st. Andrew cathoric church I wish to thank you.

 our records show that you                        have contributed the following amounts:

                                                                               Amount Paid
 Church Contributions Fund:
   Offering:
                                                                                    $r,7oo.oo
   Easter:
                                                                                      $roo.oo

 St. Andrew Building Fund:
      St.   Andrew Building Fund                                                      $aoo.oo

 Specified Funds Fund:
   Cemetery/Columbarium Fund:
                                                                                      $roo.oo
   Flower Donation - Easter:
                                                                                      $roo.oo

Diocesan Collections Fund:
   Catholic Relief Services:                                                          lB100.oo
      Holy Land:                                                                      $roo.oo
            Total amount paid:                                                     $z,4oo.oo
            Total tax deductible amount:                                           $z,4oo.oo

Thank you for your past support. Your continued contributions
                                                              are greatly appreciated.

With every good wish and blessing,
At$rl*, 9" e'râ'44t"11'

Fr.   AlbertJ. DeGiacomo


(For your convenience, a more detailed breakdown
                                                                                ofyour contributions, in accord with                       IRS
regulations, begins on the following page.)
Case: 5:18-cr-00084-KKC Doc #: 52-2 Filed: 05/16/19 Page: 3 of 4 - Page ID#: 526
   Andrew Carholic Church
 St.
 for Mr. & Mrs. Clarence Michel                                                _            ot/zglzotg
 Reporting period: tltlzotg to nlî'lzotg                                       Contribution Statement
                                                                                                page r

our records show that you      have made the following tax deductible contributions

       Date    Description                                      Amount Check
o3|3lzor9 Total amount given on this day
                                                                $zoo.oo
o3lrglzorS Total amount given on this day
                                                                $2()0.oo
o4lo3/zot$ Total amount given on this day
                                                               $4oo.oo
o6/z5lzor8 Offering
                                                              $r,zoo.oo
       Total of all other deductible contributions thar
       were less than $zoo.oo:
                                                               $4oo.oo

                                                              $2,40O.OO
                                                          -
P's' st' Andrew catholic church has not provided,
                                                  in whole or in part, any goods or services to
the above named donor in exchange for tiris gift.

This statement is provided by st. Andrew catholic
                                                  church in order to complywith the Internal
Revenue code. Retain this and your cancelled checks
                                                    with your tax records.
Case: 5:18-cr-00084-KKC Doc #: 52-2 Filed: 05/16/19 Page: 4 of 4 - Page ID#: 527
                815.2.1                                                   ¡¡iÌ â fJJ'


            (             Free pro football camp to be hels
                          m.amnews.com                                    EE
            :                Thc Advocatc-Messengcr




            Kendra Peeklkendra.peek@amnews.com Buddy Curry, left,
            creator of Kids & Pros, accepts a $25,000 checkfrom Jaime
            Michel, center, and C.J. Michel, right, to help bring the Kids & Pros
            three-day camp to Stanford.



            Free pro football                             canÍo              +
                                       Ads by       Google
                                  RÉlport thrs ad   Why this ad? Þ


                                                                     ,\
             <-               +                     A                TT         [D
